815 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Albert Gillette ROGERS, Defendant-Appellant,
No. 85-5818.
United States Court of Appeals, Sixth Circuit.
March 24, 1987.

Before MERRITT and JONES, Circuit Judges, and EDWARDS, Senior Circuit Judge.

ORDER

1
This matter is before the court upon the motion to dismiss appeal with suggestion of death filed by counsel for the appellant,


2
Upon consideration thereof, it is ORDERED that the motion be and hereby is granted.  The judgment of conviction is vacated and the cause remanded to the district court with instructions to dismiss the indictment.  See U.S. v. Toney, 527 F.2d 716 (6th Cir.1975) cert. denied 429 U.S. 838 (1976).